—In an action to recover damages for personal injuries, etc., the defendant Close Up Foundation appeals from an order of the Supreme Court, Queens County (Golar, J.), dated July 15, 1999, which denied its motion for summary judgment dismissing the complaint and any cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court providently exercised its discretion in denying its motion as untimely (see, Morhart v City of New York, 267 AD2d 438). Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.